     Case 3:99-cr-00064-HDM-VPC Document 406 Filed 08/03/20 Page 1 of 7


 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5
                                 DISTRICT OF NEVADA
 6

 7    UNITED STATES OF AMERICA,                 Case No. 3:99-cr-00064-HDM
 8                             Plaintiff,
              v.                                            ORDER
 9
      DALE WARD,
10
                               Defendant.
11

12
           Defendant Dale Ward has filed a motion for compassionate
13
      release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF Nos. 396 &
14
      403). The government has opposed (ECF No. 404), and Ward has
15
      replied (ECF No. 405).
16
           Ward was charged in this action with fourteen drug-related
17
      counts, including manufacture of methamphetamine, possession with
18
      intent to distribute methamphetamine, and conspiracy to possess
19
      with intent to manufacture, to manufacture and possess with intent
20
      to distribute. (ECF No. 137). Following a jury trial at which he
21
      was convicted on all counts, Ward was sentenced to several terms
22
      of confinement, including, pursuant to the provisions of 21 U.S.C.
23
      § 851(a) and § 841(b)(1)(A), mandatory sentences of life without
24
      the possibility of parole on four of the counts. (ECF Nos. 238 &
25
      278).    Ward began serving his federal sentence on October 1, 2003,
26
      and has served almost sixteen years and ten months in federal
27
      custody toward his sentence. (ECF No. 404-1 at 4). Ward now seeks
28


                                            1
     Case 3:99-cr-00064-HDM-VPC Document 406 Filed 08/03/20 Page 2 of 7


 1    early release from confinement pursuant to the provisions of 18

 2    U.S.C. § 3582(c)(1)(A) on the grounds that (1) he is at higher

 3    risk of COVID-19 complications due to his age and (2) the statute

 4    applicable to his crimes no longer mandates a life sentence under

 5    the circumstances of his case.

 6    I. Standard

 7         18 U.S.C. § 3582(c)(1)(A) provides in relevant part:

 8         [T]he court, . . . upon motion of the defendant after
           the defendant has fully exhausted all administrative
 9         rights to appeal a failure of the Bureau of Prisons to
           bring a motion on the defendant’s behalf or the lapse of
10         30 days from the receipt of such a request by the warden
           of the defendant’s facility, whichever is earlier, may
11         reduce the term of imprisonment (and may impose a term
           of probation or supervised release with or without
12         conditions that does not exceed the unserved portion of
           the original term of imprisonment), after considering
13         the factors set forth in section 3553(a) to the extent
           that they are applicable, if it finds that--
14
           (i) extraordinary and compelling reasons warrant such a
15         reduction;
16         . . .
17         and that such a reduction is consistent with applicable
           policy statements issued by the Sentencing Commission. 1
18
      U.S.S.G. § 1B1.13 provides:
19
           Upon motion of the Director of the Bureau of Prisons
20         under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a
           term of imprisonment (and may impose a term of supervised
21         release with or without conditions that does not exceed
           the   unserved   portion   of  the   original   term   of
22
      1 In addition to “extraordinary and compelling reasons,” the court
23    may grant a motion if “the defendant is at least 70 years of age,
      has served at least 30 years in prison, pursuant to a sentence
24    imposed under section 3559(c), for the offense or offenses for
      which the defendant is currently imprisoned, and a determination
25    has been made by the Director of the Bureau of Prisons that the
      defendant is not a danger to the safety of any other person or the
26    community, as provided under section 3142(g).” 18 U.S.C. §
      3582(c)(1)(A)(ii). Because Ward is not over 70 years of age and
27    has not served more than thirty years in prison, this provision
      does not apply.
28


                                           2
     Case 3:99-cr-00064-HDM-VPC Document 406 Filed 08/03/20 Page 3 of 7

           imprisonment) if, after considering the factors set
 1         forth in 18 U.S.C. § 3553(a), to the extent that they
           are applicable, the court determines that—
 2
                (1)(A) extraordinary and compelling reasons warrant
 3         the reduction;
 4                . . .
 5              (2) the defendant is not a danger to the safety of
           any other person or to the community, as provided in 18
 6         U.S.C. § 3142(g); and
 7              (3) the reduction is consistent with this policy
           statement.
 8
      U.S.S.G. § 1B1.13.
 9
           The defendant is not entitled to be present for a hearing on
10
      a motion for compassionate release. See Fed. R. Crim. P. 43(b)(4).
11
      II. Analysis
12
           Ward    seeks   compassionate       release   due   to    the   COVID-19
13
      pandemic, his age, and the fact that under the First Step Act of
14
      2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), if he were to be
15
      sentenced today, he would no longer be subject to a mandatory
16
      sentence life without the possibility of parole. The government
17
      opposes, arguing that Ward had not exhausted his institutional
18
      remedies    before   filing   the   motion,   he   has   not    demonstrated
19
      extraordinary and compelling reasons for his release, he remains
20
      a danger to the community, and the § 3553(a) factors do not favor
21
      his release.
22
           A. Exhaustion
23
           Before a defendant may file a § 3582(c)(1)(A) motion, he must
24
      either (1) exhaust any administrative appeals of the warden’s
25
      refusal to bring a motion or (2) wait thirty days from the warden’s
26
      receipt of the request, whichever is earlier. Ward’s counsel
27
      submitted a request for compassionate release to the warden on
28


                                           3
     Case 3:99-cr-00064-HDM-VPC Document 406 Filed 08/03/20 Page 4 of 7


 1    June 22, 2020. (ECF No. 403-5). Thirty days have elapsed from the

 2    date Ward’s request was submitted, so the motion is exhausted. 2

 3         B. Extraordinary and Compelling Reasons

 4         Section 1B1.13 sets forth specific examples of “extraordinary

 5    and compelling reasons,” including in relevant part that the

 6    defendant    is    “suffering    from      a     serious       physical     or   medical

 7    condition . . . that substantially diminishes the ability of the

 8    defendant    to    provide    self-care         within     the      environment       of   a

 9    correctional facility and from which he or she is not expected to

10    recover.” U.S.S.G. § 1B1.13 app. n.(1)(A)(ii)(I). There is also a

11    catch-all     provision,      which   provides:          “As     determined      by    the

12    Director of the Bureau of Prisons, there exists in the defendant’s

13    case an extraordinary and compelling reason other than, or in

14    combination    with,    the    reasons         described       in   subdivisions       (A)

15    through (C).” Id. app. n.(1)(D).

16         Preliminarily, the government suggests that a finding under

17    the catch-all provision must be made by the Director of Prisons.

18    (ECF No. 107 at 16). While the district courts have split on this

19    question, this court agrees with the well-reasoned decisions that

20    district courts may base a finding of extraordinary and compelling

21    reasons on the catch-all provision. See United States v. Etzel,

22    2020 WL 2096423, at *3 (D. Or. May 1, 2020); United States v.

23    Haynes,     2020   WL   1941478,      at       *14    (E.D.N.Y.      Apr.   22,    2020)

24    (collecting cases); United States v. Redd, 2020 WL 1248493, at *7

25    (E.D. Va. Mar. 16, 2020) (“Application Note 1(D)’s prefatory

26
      2 Because the motion is exhausted, it                is unnecessary for the court
27    to decide whether Ward’s request in                  December 2019 (ECF No. 403-
      1), which sought release based on the                changes under the First Step
28    Act alone, was sufficient to exhaust                 the instant motion.

                                                 4
     Case 3:99-cr-00064-HDM-VPC Document 406 Filed 08/03/20 Page 5 of 7


 1    language, which requires a [catchall] determination by the BOP

 2    Director, is, in substance, part and parcel of the eliminated

 3    requirement that relief must be sought by the BOP Director in the

 4    first instance.... [R]estricting the Court to those reasons set

 5    forth in § 1B1.13 cmt. n.1(A)-(C) would effectively preserve to a

 6    large extent the BOP's role as exclusive gatekeeper, which the

 7    First Step Act substantially eliminated.”).

 8         Even under the catch-all provision, however, the court does

 9    not find extraordinary and compelling reasons exist in this case.

10         Ward’s primary asserted basis for relief is the fact that if

11    he were sentenced today, he would not be subject to an enhanced

12    sentence   under   21    U.S.C.   §   841(b)(1)(A)     and   §   851.     However,

13    “neither the § 1B1.13 commentary nor BOP Program Statement 5050.50

14    identify     post-sentencing      developments       in   case      law    as    an

15    ‘extraordinary     and   compelling        reason’   warranting     a     sentence

16    reduction.” United States v. Saldana, 807 Fed. App’x 816, 820 (10th

17    Cir. 2020); see also United States v. Tovar, 2020 WL 3578579, at

18    *4 (D.N.D. July 1, 2020); United States v. Nasirun, 2020 WL 686030,

19    at *2 (M.D. Fla. Feb. 11, 2020).

20         As to Ward’s argument regarding COVID-19 and his age, Ward

21    has not demonstrated that he is at a substantially greater risk of

22    contracting or suffering from complications of COVID-19. Ward

23    identifies    no   underlying     medical    conditions      that   put    him   at

24    elevated risk of COVID-19 complications. He relies only on his

25    age, 60, and an argument that because he was been incarcerated for

26    almost two decades, his physiological age is 10-15 years higher

27    than his chronological age.

28


                                             5
     Case 3:99-cr-00064-HDM-VPC Document 406 Filed 08/03/20 Page 6 of 7


 1          The latest CDC guidance provides that “[a]mong adults, the

 2    risk for severe illness from COVID-19 increases with age, with

 3    older adults at highest risk,” and “[t]he greatest risk for severe

 4    illness      from   COVID-19   is    among      those   aged    85    or    older.”

 5    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 6    precautions/older-adults.html         (last       accessed     July   27,    2020).

 7    Ward’s age - chronological or otherwise - puts him in a higher

 8    risk category than many people, but he is not in the highest risk

 9    category, or even the second highest risk category. In light of

10    the fact he has no other medical condition that puts him at a

11    greater risk of COVID-19 complications, the court finds he has not

12    met the criteria for establishing extraordinary and compelling

13    reasons due to the COVID-19 pandemic. 3 Furthermore, FCI Terre Haute

14    has implemented several measures in an attempt to contain or slow

15    the spread of COVID-19 within the institution, including limiting

16    the   time    inmates   are    out   of       their   cell,    distributing     and

17    encouraging use of face coverings, limiting contractor access to

18    facilities, and suspending volunteer, social and legal visits.

19    (ECF No. 404 at 19-22). COVID-19, while present at FCI Terre Haute,

20    does not appear to be spreading rapidly in that institution. 4

21          In short, the court does not find extraordinary and compelling

22    reasons exist in this case and the motion will on that basis

23    therefore be denied.

24
      3  The defendant’s pro se motion asserts that he has hypertension
25    and GERD, but there is no evidentiary support for this assertion
      and indeed counsel does not identify or rely on any such conditions
26    in urging relief on Ward’s behalf.
      4
        The most recent numbers indicate that 8 of 163 inmates have tested
27    positive for COVID-19, and 57 are pending results. See
      https://www.bop.gov/coronavirus/ (last accessed Aug. 3, 2020).
28


                                                6
     Case 3:99-cr-00064-HDM-VPC Document 406 Filed 08/03/20 Page 7 of 7


 1    III. Conclusion

 2         In   accordance     with   the       foregoing,   Ward’s   motion   for

 3    compassionate release (ECF Nos. 396 & 403) is hereby DENIED.

 4         IT IS SO ORDERED.

 5         DATED: This 3rd day of August, 2020.
 6

 7                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                            7
